Title: Thomas Jefferson to George Watterston, 20 October 1815
From: Jefferson, Thomas
To: Watterston, George


          
            Monticello Oct. 20. 15.
          
          I thank you, Sir, for the paper you have been so kind as to return me from Bezout. it was nothing more than an exemplification of the process prescribed in his book. the other leaf or leaves inserted therein are not desired. they were inserted as a supplement to his spherical trigonometry, because he omits (as nearly all French Mathematicians do) Ld Napier’s catholic canon, which is of great value, as supplying the many rules in that branch by a single one, easily retained in the memory. I inserted the same in Potter’s mathematics, because he has given Ld Napier’s canon unintelligibly & incorrectly.
          With respect to the 3. vols of Virginia laws, 2 of them are in my own possession, but at a distant place from which no conveyance has yet occurred; but there will be one about the last of next month. the other is a MS. volume of laws never yet printed. mr Hening had borrowed it, and is being the only copy now existing. he is engaged in having the inedited acts in it printed, and as soon as that is done, it will be forwarded to you. Accept the assurance of my esteem and respect.
          Th: Jefferson
         